
  Comoros 2018
  
  

  

  


Preamble


The Comorian people solemnly affirm their will to:







•
cultivate a national identity based on a sole people, a sole religion (Sunni Islam) and a sole language;






•
promote religious and moral practices of a nature to assure an education which strengthens the national conscience;






•
develop sport and culture as elements of promotion of the national spirit;






•
guarantee the pursuit of a common destiny among all Comorians;






•
make of the return of the island of Mayotte in its natural whole, a national priority;






•
demonstrate their commitment to the principles of fundamental rights as they are defined by the Charter of the United Nations, the Organization of African Unity, the Pact of the League of the Arab States, the Universal Declaration of the Rights of Man of the United Nations, the African Charter on the Rights of Man and of Peoples, as well as the international conventions, notably those concerning the rights of the child and of the woman.




It equally affirms:







•
its determination to establish a State of law founded on the principle of popular sovereignty and of democracy, instituting a range of rights, duties, freedoms and guarantees for all citizens; a system of government founded on the separation of powers; and a public administration in the service of citizens and of development;






•
its commitment to promote and reinforce the ways and means which aim to prevent, fight and eradicate corruption, the embezzlement of public assets and funds, which hinder efforts tending to promote democratic governance, socio-economic transformation, peace and security.




It demands that the authorities criminally prosecute or have prosecuted the perpetrators of the above-mentioned acts.


It expresses its fundamental opposition to arbitrary actions, regionalism, separatism and to any other act infringing on the territorial integrity and the national unity.


Taking into account the principal recommendations formulated by the assembly of the Assises Nationales [National Assizes/Conference] of February 2018, this Constitution aims to establish an institutional framework permitting the advent of an era of democratic, social, economic and cultural renewal, in a climate of peace and justice.


This preamble is an integral part of the Constitution.



TITLE I. FUNDAMENTAL PRINCIPLES



CHAPTER I. OF THE UNION OF THE COMOROS



Article 1


The Union of the Comoros is a sovereign, unitary and democratic Republic that guarantees the respect for the dignity of persons and recognizes the inviolability and inalienability of Human Rights as the foundation for every human community, for peace and for justice.



Article 2


The Union of the Comoros equally recognizes the equality of all citizens before the law, without distinction of race, sex, religion, political belief, and it assures all citizens the full enjoyment of fundamental freedoms.



Article 3


Sovereignty belongs to the people who exercise it through their representatives or through referendum. No section of the people nor any individual may arrogate its exercise.


Suffrage may be direct or indirect within the conditions provided for by the Constitution and the law. It is always universal, equal and secret.


All Comorians of the two sexes enjoying their civil and political rights are electors, within the conditions determined by the law.



Article 4


The State submits itself to the Constitution, is based on democratic legality, and respects the laws as well as having them respected.



Article 5


All those considered as such by the law or by virtue of an international convention are Comorian citizens.


Outside of the cases where the law specifies otherwise, no Comorian by birth may be deprived of their nationality.



Article 6


The territory of the Union of the Comoros is composed of:







•
the islands and islets of Mwali (Mohéli), Maoré (Mayotte), Ndzuwani (Anjouan) and Ngazidja (Grande Comore).






•
the archipelagic waters and the territorial sea as defined by the law and the international conventions, as well as the respective seabed and subsoil;






•
of the airspace above the geographic zones mentioned in the preceding paragraphs.





Article 7


The Union of the Comoros possesses sovereign rights in matters of conservation, of exploitation and of determining the value of the living and nonliving natural resources in the contiguous zone, in the exclusive economic zone, and on the continental shelf as defined by the law, and has jurisdiction over these regions, by virtue of domestic right and of the rules of international law.


The State may not give up any parcel of the national territory or any sovereign rights it exercises over it.



Article 8


The State has for fundamental missions:







•
to preserve territorial independence and integrity, to guarantee the unity of the Comorian Nation and to create the requisite political, economic, social and cultural conditions.






•
to guarantee respect for Human Rights and to assure to all citizens the full exercise of their rights and fundamental freedoms;






•
to guarantee respect for the republican form of government and for the principles particular to a State of democratic law;






•
to guarantee the democratic policy and the democratic participation of the citizens in the organization of political power and in the other aspects of the political and social life of the Nation;






•
to promote the well-being and the quality of life of the Comorian people;






•
to encourage social solidarity, the autonomous organization of civil society, as well as individual merit, initiative and creativity;






•
to support the Comorian community throughout the world in participation in the country's economic development and to favor within the country the preservation and development of Comorian culture;






•
to promote instruction, culture, scientific research, the diffusion and the utilization of new technologies as well as the propagation of Comorian culture in the world;






•
to protect the landscape, nature, the natural resources and the environment, as well as the historic, cultural and artistic patrimony of the Nation;






•
to guarantee to the foreigners residing in a permanent or temporary manner in the Comoros or in transit on the national territory, a treatment conforming to international rules, with respect for Human Rights, and the exercise of the rights that are not exclusive to Comorian citizens by virtue of the Constitution or by the law.





Article 9


The flag, the seals and the national anthem are the symbols of the Union of the Comoros and of national sovereignty.


The national flag is composed of four horizontal bands of equal width, superimposed, arranged in the lengthwise, yellow, white, red and blue in color, starting from the top to the bottom. A green isosceles triangle is placed on the side of the pole. A white crescent figures, with four white stars aligned from one end to the other of the crescent.


The national anthem is: Umodja Wa Massiwa.


The motto of the Union is: "Unité – Solidarité – Développement" [Unity-Solidarity-Development].


The official languages are the Shikomor national language, French, and Arabic.


The seal of the State is determined by the law.



Article 10


Moroni is the capital of the Union of the Comoros; a law determines its status.


An organic law determines the islands where the Institutions of the Union sit, if circumstances thus require.



CHAPTER II. OF INTERNATIONAL RELATIONS AND INTERNATIONAL LAW



Article 11


The international relations of the Union of the Comoros are governed by the principles of national independence, respect for international law and Human Rights, equality between States, non-interference in the domestic affairs of foreign nations, reciprocity of advantages accorded, cooperation with all other peoples and peaceful coexistence.


The Union of the Comoros commits to providing international organizations, in particular the Organization of the United Nations, the African Union and the League of the Arab States, all the necessary collaboration in order to find a peaceful solution to conflicts and to assure international peace and justice as well as respect for Human Rights and for fundamental freedoms; it also supports all efforts of the international community which aim to guarantee respect for the principles consecrated in the Charter of the United Nations.


The Union of the Comoros commits to reinforcing African identity, unity and integration and to support cooperative actions in favor of development, democracy, progress and the well-being of peoples, respect for Human Rights, peace and justice.



Article 12


Peace treaties, commerce treaties, treaties or agreements related to international organization, those which involve State finances, which modify provisions of a legislative nature, which are related to the status of persons, which include cession, exchange or adjunction of territory, may only be ratified or approved by virtue of a law. They only take effect after being ratified or approved.


If the Supreme Court, referred to the matter by the President of the Union, by the President of the Assembly of the Union or by the Governors of the Islands, declares that an international commitment includes a clause contrary to the Constitution, the authorization to ratify it or approve it may only occur after Constitutional revision.


The treaties or agreements regularly ratified have, from their declaration, an authority superior to that of the laws of the Union, with reservations, for each agreement or treaty, of its application by the other party.



TITLE II. RIGHTS AND DUTIES OF CITIZENS



CHAPTER I. GENERAL PRINCIPLES



Article 13


The State recognizes the inviolability of the rights and freedoms consecrated in the Constitution and guarantees their protection.



Article 14


The State and the other public organs are civilly responsible for the actions or omissions of their agents, committed in the exercise of their public functions or due to these functions, which infringe upon, in whatever manner, the rights, freedoms and guarantees of those to whom these rights are granted, or of third parties.



Article 15


The right to access justice and a defense is guaranteed to all citizens, as well as the right to obtain court decisions in a reasonable time period.



Article 16


The Comorian citizens residing or finding themselves abroad enjoy the rights, freedoms and guarantees consecrated in the Constitution, and are subject to the duties established in it on condition that this is not incompatible with their absence from the national territory.



Article 17


The law may provide for restrictions on the exercise of the political rights and to the accession to certain public functions or employments for Comorian citizens of foreign origin.



Article 18


Foreigners residing or sojourning on the national territory enjoy the same rights, the same freedoms, the same guarantees and have the same duties as the Comorian citizens, with the exception of the political rights and the rights and duties reserved for national citizens by law or by the Constitution. Foreigners may exercise public functions of an essentially technical character, in accordance with the law.



Article 19


Rights, freedoms and guarantees may not be suspended except in the case of a declaration of a state of siege or of a state of urgency, in accordance with the provisions of the Constitution.



CHAPTER II. RIGHTS, [AND] INDIVIDUAL, POLITICAL, SOCIAL AND ECONOMIC FREEDOMS



Section I. Individual Rights and Freedoms



Article 20


The physical and moral integrity of persons is inviolable.


No one may be submitted to torture, or to cruel, degrading or inhuman penalties or treatments .



Article 21


The right to liberty is inviolable.


The freedom of thought and of expression, of association, of intellectual, artistic or cultural creation, of protest and the other freedoms consecrated by the Constitution, the laws and by the international law received within the juridical internal order, are guaranteed.



Article 22


All citizens enjoy the right to liberty and to security. No one may be deprived of their liberty totally or partially, except by virtue of the law or by a decision of justice.



Article 23


No Comorian may be extradited or deported from their country.



Article 24


All citizens have the right to access the administration of public function in conditions of equality, in accordance with the provisions provided for by law.



Article 25


No one may be forced to perform work, except in the cases specified by law.



Article 26


The domicile is inviolable, except in the cases provided for by law.



Article 27


The confidentiality of correspondence and of telecommunications is guaranteed, except in the cases provided for by law.


The law guarantees the protection of individual computer data.



Article 28


Freedom of information, communication, and the press are guaranteed within the conditions established by law.



Article 29


The State guarantees to all citizens the right to instruction, to education, to teaching, and to culture.



Article 30


The State guarantees the rights of women, children, youth and persons living with a disability to be protected by the public powers against all forms of neglect, exploitation and violence.



Article 31


All citizens enjoy the freedom of movement, except in the case of restrictions provided for by law.



Section II. Political Rights



Article 32


All citizens have the right to participate in political life, directly or by the intermediary of representatives freely elected.



Article 33


All citizens have the right to access, in conditions of equality and of freedom, the public functions and the elective mandates, within the conditions established by the law.



Article 34


The Union of the Comoros recognizes and guarantees the youth and women the right to access political instances of local and national representation.



Article 35


The political Parties and groups participate in the exercise of suffrage, as well as in the civic and political education of the people. They form and freely exercise their activities in accordance with the law.


They must respect the national unity, sovereignty and the inviolability of the borders, such as they are internationally recognized, as well as the principles of democracy.


The constitution of political parties, insular, regional or local, or of a paramilitary character, or employing subversive methods, is prohibited.


The law determines the juridical status of the political parties and regulates the benefits that may be accorded to them by the State.



Article 36


The political opposition is recognized in the Union of the Comoros.


It exercises its activities freely, within the limits imposed by the law.


The law determines the status of the political opposition.



Section III. Economic and Social Rights



Article 37


Work is a right recognized to all citizens; the State is required to create the conditions necessary for its effective exercise.



Article 38


All citizens have the right to the security of the employment and to receive remuneration proportional to the quantity and the quality of the work provided.


Men and women receive identical remuneration for equal work.



Article 39


Within the conditions provided for by law, the freedom to create syndical associations or professional associations is recognized for workers to defend their collective or individual interests and rights.



Article 40


No one is obligated to belong to a union, or to a professional association or to continue in one, or to pay dues to union or to a professional association of which they are not a part.



Article 41


The right to strike is recognized and it is exercised within the framework of the law which regulates it.



Article 42


All citizens have the right to health.


It is notably incumbent on the State:







•
to assure a national health service that is general and hierarchical;






•
to encourage and support the participation of the community in the different levels of health services as well as public and private health initiatives.





Article 43


All citizens have the right to a healthy and ecologically stable environment, as well as having a duty to protect and conserve it.


The State and the communities must adopt policies of defense and of environmental protection with the collaboration of environmental protection groups and see to the rational utilization of all natural resources.



Article 44


The State determines education policy having as its objective the progressive elimination of illiteracy, continued education, creativity, the addition of schools in the community and the civic instruction of students.



CHAPTER III. OF THE DUTIES



Article 45


Every individual has duties towards the family, the society and the State as well as towards other institutions recognized by the law.



Article 46


Every individual has the duty to respect the rights and freedoms of others, and the moral and common interest.



Article 47


Every individual has the duty to respect and to consider their fellow men without discrimination of any kind, and to maintain with them relations of a nature to promote, to safeguard and to reinforce reciprocal respect and tolerance.



Article 48


Every individual has a duty to participate in the defense of their country.



CHAPTER IV. ECONOMIC AND FINANCIAL ORGANIZATION



Article 49


The totality of the economic resources and wealth of the country is in the service of the general interest.



Article 50


The State supports the national economic actors in their relations with the rest of the world, in particular the economic actors and activities which can contribute in a positive manner to the integration of the Comoros in the global economic system.



Article 51


The State guarantees free enterprise as well as the security of capital and investments.


The State stimulates, supports and protects foreign investment that contributes to the economic and social development of the country, within the conditions provided for by law.



TITLE III. OF THE INSTITUTIONS OF THE UNION



CHAPTER I. OF THE EXECUTIVE POWER



Article 52


The presidency of the Union rotates between the Islands.


Each Island, through the elected candidate, carries out the presidency of the Union for a mandate of five (5) years, renewable once.


In no case may an Island exercise more than two (2) consecutive mandates.


The President of the Union is elected by universal direct majority suffrage in two rounds.



Article 53


The Comorian citizen of origin, from the Island where the rotation falls, having the status of elector, aged at least thirty-five (35) years the day of the presentation of their candidature and having effectively resided in a permanent manner in the national territory in the course of the twelve months preceding the election, may be a candidate for the presidency of the Union.


For the purposes of this Article, a Comorian with maternal or paternal relatives born on this Island, is from the Island.


Any Comorian who, although not from the Island, has lived in an effective manner on the Island where the rotation falls during at least ten years preceding the election may equally be a candidate.


The Comorian who decides to be a candidate to the presidential or gubernatorial election in one Island, may not be a candidate in another Island. This choice is irrevocable.


The modalities of the election mentioned in the preceding paragraph are determined by an organic law.



Article 54


The President of the Union is the symbol of the National Unity:







•
He is the guarantor of the inviolability of the borders such as they are internationally recognized, as well as of the sovereignty of the Country.






•
He is the arbiter and the moderator of the regular operations of its institutions.






•
He assures the highest representation of the Union in international relations.






•
He is the guarantor of respect for the international treaties and agreements. The President of the Union determines and conducts foreign policy.






•
He appoints and accredits the ambassadors and the extraordinary envoys to foreign powers.






•
The foreign ambassadors and envoys extraordinary are accredited by him.






•
He negotiates and ratifies the treaties.




The President of the Union is the Head of Government.


In this function, he determines and leads the policy of the Union:







•
He has the public administration at his disposal.






•
He exercises the regulatory power.






•
He appoints to the civil and military positions.






•
The President of the Union may delegate certain powers to members of the Government.






•
The President of the Union is the Head of the Armies. He is responsible for the foreign defense.






•
The President of the Union has the right to pardon.





Article 55


When the constitutional institutions, the independence of the Nation, the integrity of its territory or the execution of its international engagements are threatened in a serious and immediate manner and the regular operations of constitutional institutions are interrupted, the President of the Union, after official consultation with the Council of Ministers, of the President of the Assembly of the Union and of the Supreme Court, takes the exceptional measures required by the circumstances.


These measures must be motivated by the will to provide the constitutional institutions, with the least delay, the means to accomplish their mission.



Article 56


The President of the Union can, with clearance from the Assembly of the Union, legislate by ordinance on matters relative to its competence. These ordinances are filed with the Bureau of the Assembly at the next session following the termination of the time period set by the enabling law.



Article 57


Before assuming his functions, the President of the Union swears an oath, his hand on the Koran, before the Supreme Court, attended by the Mufti of the Republic or in his absence, the Grand Qadi, according to the following formulation:


"I swear before Allah, the Merciful and the most Compassionate to loyally and honestly fulfill the duties of my charge, to only act in the general interest and within respect for the Constitution."



Article 58


In case of vacancy or of permanent impairment of the President, occurring within nine hundred days following the date of investiture of his mandate and declared by the Supreme Court as referred to the matter by the Government, then it proceeds to the election of a new President, within a time period of sixty days.


The interim is carried out by the Prime Minister, within the act of appointment of the Ministers and other members of the Government. During this period, he may not change the Government.


If the vacancy or the permanent impairment occurs beyond nine hundred days, the Governor of the island carrying out the presidency of the Union finishes the mandate.


In this case, the duties of the Governor are assured by the Secretary General of the Governorship concerned.



Article 59


The functions of President of the Union are incompatible with the exercise of any other elective mandate, of any other political function, of any public office, of any public or private professional activity or of any function within a directive organ of a political party or group.



Article 60


The President of the Union appoints the Ministers and the other members of the Government, which may number no more than fifteen.



Article 61


The Government of the Union is composed in a manner to assure the just and equitable representation of the Islands and a just and equitable division between men and women.



Article 62


The functions of Minister are incompatible with the exercise of any national elective mandate, of any function of professional representation and of any public office or of any professional activity.



Article 63


The members of the Government are responsible for criminal infractions committed within the exercise and outside of the exercise of their functions, before the jurisdictions of common law.



Article 64


The President of the Union promulgates the laws of the Union within the thirty days which follow the transmission to the Government of the law definitively adopted.


He can, before the expiration of this time period, request of the Assembly of the Union, which decides with absolute majority, a new deliberation of the law or of certain of its articles. This new deliberation cannot be refused.



Article 65


The President of the Union presents once annually a discourse on the state of the Union before the Assembly of the Union.



CHAPTER II. OF THE LEGISLATIVE POWER



Article 66


The Assembly of the Union is composed of members elected in the national electoral districts and of those representing the Comorians settled outside the Comoros.



Article 67


A law establishes the conditions and the modalities of election of each of the categories of the members of the Assembly of the Union mentioned in the Article above, as well as their number.


It establishes also the number of electoral districts, the system of ineligibilities and of incompatibilities of the said members.


It determines in addition the conditions in which the persons are elected who are called to carry out, in case of vacancy, their replacement until general or partial renewal of the Assembly of the Union.



Article 68


The members of the Assembly of the Union are Deputies. They represent the Nation.



Article 69


Any Deputy who, in the course of a mandate, resigns from their party or changes their political group automatically loses their seat in the Assembly of the Union. They are replaced by their substitute who finishes the mandate.



Article 70


The mandate of Deputy commences at the date of the opening of the first session and ends at the end of the fifth year.



Article 71


The election of the Deputies takes place within the sixty days preceding the expiration of the powers of the Assembly of the Union.



Article 72


The Assembly of the Union is the legislative organ of the Union. It votes on the laws, including the laws of regulation, adopts the budget and controls the action of the Government.



Article 73


The Assembly of the Union is completely renewed.



Article 74


The Assembly of the Union adopts, with the majority of two-thirds of its members, its internal regulations. Before the application of these, the Supreme Court decides on their conformity with the Constitution.



Article 75


The President of the Assembly of the Union is elected for the duration of the legislature.


However, his mandate may be challenged by a motion of disapproval according to the following procedure:







•
The demand is formulated and signed by at least half of the Deputies composing the Assembly;






•
The vote may only take place forty-eight hours after its submission;






•
Only the votes favorable to the motion are counted;






•
The motion is adopted by a majority of two-thirds of the members composing the Assembly;






•
The Assembly may only vote one motion per year;






•
No motion may be submitted in the course of an extraordinary session;




The interim is carried out by the First Vice President. He organizes the election of the new President within the fifteen days following the adoption of the motion.



Article 76


An organic law determines the conditions and the modalities of the election of Deputies of the Assembly of the Union and of its President, the system of ineligibilities and of incompatibilities, as well as their indemnities.



Article 77


No member of the Assembly of the Union may be prosecuted, investigated, arrested, detained or judged on the basis of the opinions or votes made by him in the exercise of his functions.



Article 78


No member of the Assembly of the Union may, during the time of the sessions, be prosecuted or arrested in a criminal or correctional matter without the authorization of the Assembly, except in the case of flagrante delicto.


No member of the Assembly of the Union may, out of session, be arrested without the authorization of the Bureau of the Assembly, except in case of flagrante delicto, of authorized charges or of definitive condemnation.



Article 79


The right to vote of the members of the Assembly of the Union is personal. The law may exceptionally authorize the delegation of the vote to another Deputy. In this case, no one may receive a commission of more than one mandate.



Article 80


The Assembly of the Union meets of plain right in two ordinary sessions per year, of which the total duration may not exceed six months. The calendar of the sessions is established according to the modalities determined by the internal regulations of the Assembly of the Union.



Article 81


The Assembly of the Union meets in extraordinary session, at the demand of the President of the Union or of the absolute majority of the Deputies, on a determined agenda.


The extraordinary session may not exceed fifteen days counting from the date of its initial meeting.



Article 82


The sittings of the Assembly of the Union are in principle public, except for cases provided for by the internal regulations of the Assembly.



Article 83


The initiative of law belongs concurrently to President of the Union and to the Deputies.


The Deputies and the Government have the right of amendment.


The bills of law are deliberated in the Council of Ministers and filed with the Bureau of the Assembly of the Union.



Article 84


Bills of the members of the Assembly of the Union, are only receivable if they are communicated to the Government before their inscription on the agenda. It is held to return them, with or without observations, within a time period which may not exceed fifteen days.


If it appears in the course of the legislative procedure that a bill or an amendment is not in the domain of law or is contrary to an authority agreed to by virtue of Article 56, above, the Government may oppose the inadmissibility;


In case of a disagreement between the Government and the Assembly of the Union, the Supreme Court, at the demand of one or the other, decides within a time period of eight (8) days.



Article 85


Bills and amendments of the members of the Assembly of the Union are not admissible when their adoption should have as a consequence either a diminution of the public resources, or the creation or aggravation of a public expense.



Article 86


The proposals and bills are, at the demand of the Government or of the Assembly of the Union, sent for examination to commissions created by the internal regulations of the Assembly of the Union or specially established for this purpose.



Article 87


The laws to which the Constitution confers the character of organic laws are voted on and modified within the following conditions.







•
The bill or the proposal of organic law is only submitted to the deliberation and to the vote of the Assembly of the Union at the expiration of a time of fifteen days after its filing.






•
The organic laws are adopted with the majority of two-thirds of the members composing the Assembly of the Union.






•
They are promulgated after the Supreme Court declares that they conform to the Constitution.





Article 88


The Assembly of the Union votes on finance laws with a two-thirds majority.


If it has not been decided within a time period of sixty days after the opening of the second ordinary session, the provisions of the bill may be brought into force by ordinance.



CHAPTER III. OF RELATIONS BETWEEN THE LEGISLATIVE POWER AND THE EXECUTIVE POWER



Article 89


Other than the matters that are assigned to it by the other articles of the Constitution, the law establishes the rules concerning:







•
the civic rights and the fundamental guarantees granted to citizens for the exercise of the public freedoms;






•
the freedom, pluralism and independence of the media;






•
the constraints imposed on citizens on their person and assets;






•
the system of associations and political parties as well as the status of the opposition;






•
nationality, the state and capacity of persons, the law of the family, inheritance and gifts;






•
the determination of crimes and misdemeanors as well as the penalties applicable to them;






•
the criminal procedure;






•
amnesty;






•
the creation of new orders of jurisdiction;






•
the right to work, the syndical right, the right to security and of social security;






•
the base, rate and modalities of tax collection of any nature;






•
the system of issuing currency.





Article 90


The law establishes equally the rules concerning:







•
the administration of customs services;






•
the mode of management of the domain of the State and of land registry;






•
the mode of management of companies with public capital;






•
the system of ownership, substantive law, and civil and commercial obligations;






•
the electoral system of the Assembly of the Union and of the Local Assemblies;






•
the status of functionaries and military personnel as well as the guarantees that are accorded to them;






•
the nationalization of enterprises and the transfer of enterprise ownership from the public sector to the private sector;






•
the expropriations on account of public utility.





Article 91


The law determines the fundamental principles:







•
of the general organization of the national defense and security;






•
of the general organization of the administrative, social and financial inspectorates;






•
of the free administration of the Communes, of their competences and resources;






•
of education and national public diplomas;






•
of information and of the New Technologies of Communication and Information





Article 92


The matters other than those in the domain of law have a regulatory character.


The texts of legislative form acting in these matters before or after this Constitution may be modified or abrogated by decree of the President of the Union taking prior opinion of the Supreme Court, referred to the matter by the Government



Article 93


The Assembly of the Union may adopt resolutions within the conditions established by the law.


The proposals of resolutions that include injunctions regarding the Government are inadmissible and may not be recorded in the agenda.



CHAPTER IV. OF THE JUDICIAL POWER



Article 94


The judicial power is independent of the legislative power and the executive power. It is exercised by the Supreme Court and other courts and tribunals.


The judges are subject in the exercise of their functions only to the authority of the law.


The presiding magistrates are not removable, save for the cases of necessity of service.



Article 95


The President of the Union is the guarantor of judicial independence.


He is assisted by the Superior Council of the Magistrature.


An organic law bears the status of the magistrates of the Superior Council of the Magistrature.


The judicial organization is determined by the law.



Article 96


The Supreme Court is the highest jurisdiction of the Union in judicial, administrative, constitutional matters, and matters of accounts.


It judges the President of the Union in case of high treason.


The decisions of the Supreme Court are not liable to any recourse and impose themselves on the Executive Power, on the Legislative Power as well as on all the jurisdictions of the national territory.


The modalities of application of this Article are established by an organic law.



CHAPTER V. OF RELIGION



Article 97


Islam is the State religion.


The State draws on this religion, the Sunni principles and rules of obedience and the Chafi'i rites that govern belief and social life.



Article 98


The Mufti of the republic is the highest religious authority of the State. He is appointed by decree of the President of the Union.


The modalities of application of this Article are established by the law.



TITLE IV. OF THE INSTITUTIONS OF THE ISLANDS



Article 99


The Islands are endowed with juridical personality.


They enjoy free administration and autonomy of management.


Each is led administratively by a Governor and a Consultative Council.



CHAPTER I. OF THE GOVERNORS



Article 100


The Governor is elected by the electors of the Island by direct uninominal suffrage in two rounds, for a mandate of five years renewable once.


In case of vacancy or of permanent impairment of the Governor of an Island, occurring within the nine hundred days following the date of investiture of his mandate and declared by the Supreme Court referred to the matter by his Cabinet, it proceeds to the election of a new Governor within a time period of sixty days. The interim is carried out by the Secretary General of the Governorship.


If the vacancy or definitive impediment occurs beyond nine hundred days, the Secretary General of the Governorship finishes the mandate.



Article 101


In the exercise of his duties, the Governor issues decrees.


He is assisted in the exercise of his functions by a Cabinet composed of seven members including one Director of the Cabinet and a Secretary General responsible for coordinating the whole of the insular public services.


In consultation with the Union and taking into account the needs and resources available, the Island recruits through the Public Function the administrative personnel necessary for the organization and operations of insular services.



Article 102


The following matters fall within the exclusive competence of the islands:







•
economic planning and social development of the island;






•
the development of the island territory;






•
the acquisition of assets for the needs of the island;






•
the promotion of tourism, the environment and the historic patrimony of the island;






•
traditional fishing;






•
agriculture and animal husbandry, with the exclusion of policies and research;






•
road maintenance;






•
fairs and markets.





Article 103


In consultation with the Union, the island acts in the matters cited below:







•
the administration of the Local Collectivities;






•
the management of pre-school, primary and secondary teaching establishments and personnel;






•
basic local professional training;






•
allocations of study grants;






•
the construction, equipping, maintenance, and management of the establishments and personnel of basic health.





Article 104


Within respect for the Constitution and within the limits of their respective competences, the Union and the autonomous Islands, or the autonomous Islands among themselves, may enter into agreements of a social, economic or financial character.


Within the limits of their respective competences and within respect for the Constitution of the Union of the Comoros and for the international commitments of the Union, the autonomous Island may form and maintain cooperative relations with local collectivities or non-governmental foreign organs.


The conventions mentioned in paragraph 2 of this Article, may not be concluded without the prior agreement of the State.



Article 105


Taking into account national solidarity and the balanced socio-economic development of the Islands, the resources of these include the endowment [dotation] paid by the State and the product of the rights, taxes [impôts], and local taxes [taxes locaux] of which the amounts and rates [taux] are established by the law of finance.



Article 106


The budget of the Island must be balanced and approved by the State.



CHAPTER II. OF THE CONSULTATIVE COUNCIL



Article 107


The Consultative Council is composed of representatives of the Communal Councils designated from within on the basis of one representative by Communal Council.


The modalities of designation of the representative of the Communal Council are determined by the internal regulations of the relevant Council.


The Consultative Council adopts its internal regulations which in particular define the modalities of its operations.


If the circumstances so require, the Governor refers the matter to the Consultative Council to give its opinion on issues that interest the Island.



Article 108


The functions of the members of the Consultative Council are gratuitous. Nevertheless, they receive compensation for their presence, of which the amount is established by order of the Governor of the Island.



TITLE V. OF THE COMMUNES



Article 109


The Commune, like any other territorial collectivity, is created by the law.



Article 110


Within the conditions provided for by the law, the Communes manage themselves freely through elected councils and make decisions concerning the entirety of their competences.


They benefit from resources of which they may dispose freely within the conditions established by the law.



Article 111


The representative of the State has the responsibility for the national interests in the Island and assures the control of the legality of acts of the Commune and for the respect for the laws and regulations.



Article 112


The modalities of appointment to the communal organs, and the organization and operations of the Communes are determined by the law.



TITLE VI. OF THE REVISION OF THE CONSTITUTION



Article 113


The initiative of the revision of the Constitution belongs concurrently to the President of the Union and to at least one-third of the members of the Assembly of the Union.



Article 114


To be adopted, the bill or proposal of revision must be approved by three-quarters of the total number of the members of the Assembly of the Union or by referendum.



Article 115


No procedure of revision may be initiated or pursued when it infringes the unity of the territory and the inviolability of the internationally recognized frontiers.



TITLE VII. MISCELLANEOUS AND TRANSITORY PROVISIONS



Article 116


The international treaties and agreements, the laws, ordinances and regulations currently in force when they are not contrary to this Constitution remain applicable as long as they are not expressly modified or abrogated.



Article 117


This Constitution, adopted by means of referendum, abrogates and replaces the provisions of the Constitution of 23 December 2001, revised, which are contrary to it. It enters into force on the date of the proclamation of the official results. During and until the establishment of the new institutions provided for by this Constitution, the President of the Union and the Governors of the Islands continue their functions.


The President appoints the members of the Government.


In the case of vacancy or permanent impairment of the President or of the Governor in the course of the transitory period, the following is applied: concerning the President of the Union, the provisions of paragraph 2 of Article 58 of this Constitution, and concerning the Governor, paragraph 3 of Article 100.



Article 118


If the President and the Governors while in their functions declare themselves candidates, they must from the publication of the definitive list of candidates take leave of their functions.


To this end, they must present before the Supreme Court a declaration attesting this leave within the seventy-two hours from the publication of the definitive list of candidates.


During this leave, the replacement of the President of the Union is carried out by a Minister that he appoints. That of the Governor of the Island is assured by the Secretary General of the Government.



Article 119


The elections of the new President of the Union and Governors of the Islands will take place on the same date, no later than within the twelve months following the date of Constitution's entrance into force.



Article 120


The powers of the Assembly of the Union end on the date of expiration of the mandate of the Deputies currently in their functions.



Article 121


With regard to the order in which the rotating Presidency takes place, the first round falls to the Island of Ngazidja.



Article 122


The Institutions of Maoré will be established as soon as the occupation of that Island ends.

